Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 1 of 16 PageID #: 1488
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 2 of 16 PageID #: 1489
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 3 of 16 PageID #: 1490
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 4 of 16 PageID #: 1491
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 5 of 16 PageID #: 1492
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 6 of 16 PageID #: 1493
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 7 of 16 PageID #: 1494
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 8 of 16 PageID #: 1495
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 9 of 16 PageID #: 1496
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 10 of 16 PageID #:
                                    1497
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 11 of 16 PageID #:
                                    1498
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 12 of 16 PageID #:
                                    1499
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 13 of 16 PageID #:
                                    1500
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 14 of 16 PageID #:
                                    1501
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 15 of 16 PageID #:
                                    1502
Case 1:14-cr-00207-DDD-KK Document 132-1 Filed 08/26/19 Page 16 of 16 PageID #:
                                    1503
